DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 21, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a maneuverable RF coil assembly adapted for use with  a neonate cradle, the MRCA comprising: a rotating mechanism, wherein the rotating mechanism is coupled to or formed within the housing, the rotating mechanism configured to allow the housing to rotate about a second axis between a first rotation position and a second rotation position when the housing is coupled to the neonate cradle, wherein the first rotation position is a position such that were the housing to also be in the first linear position the housing would be capable of receiving at least a portion of the head of a neonate position on the neonate cradle, and the second rotation position is a predetermined rotatable position about the axis, wherein the first axis is different than the second axis in combination with the remaining limitations of the claim.
With respect to claims 22-34, the claims have been found allowable due to its dependency to claim 21 above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO 892 not relied upon discloses an MR system with a cradle for neonates or adult size wherein said cradle may include the RF coil as seen in US 9,433,349, US 2004/0015074 or US 6,992,486 wherein the cradle can be slide with the patient’s table inside the MR system to a desired position. However, said systems lack a rotating mechanism as clamed. Other references not relied upon exclusively discloses MR systems having magic angle system that is known to rotate the sample as seen in US2008/0297157 or US 2008/0116889. However, said rotation systems does not slide in addition and is not in the housing.  Furthermore, one of ordinary skill in art at the time the invention was made would not have found the combination obvious since even though both are MR system, both are directed towards different configurations that are not necessarily compatible or for the same type of analysis. Therefore, is not obvious to apply said configurations in a neonate cradle and function as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866